Exhibit 10.3

 

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made
as of November 10, 2003 by and between Roxio, Inc., a Delaware corporation
(“Borrower”) and Comerica Bank, successor-by-merger to Comerica Bank-California
(“Agent” or “Lender”), with respect to the Loan and Security Agreement, dated as
of March 8, 2002, entered into by Borrower and Lender, and the First Amendment
to Loan and Security Agreement made as of April 9, 2003 (as amended and modified
through but excluding the date hereof, the “Agreement”).

 

RECITALS

 

WHEREAS, Borrower and Lender entered into the Agreement;

 

WHEREAS, in order to secure payment and performance of Borrower’s Obligations to
Lender, including those arising under the Agreement, Lender took a security
interest in various securities accounts of Borrower including Comerica
Bank-California Institutional Trust Account No. 48-010100-0683290 (“Securities
Account”) and the money, stock, instruments and other property contained in the
Securities Account;

 

WHEREAS, a control agreement was executed in favor of Lender with respect to the
Securities Account and the money, stock, instruments and other property
contained in the Securities Account;

 

WHEREAS, the Agreement requires Borrower to maintain on deposit at all times in
a deposit account or accounts in Borrower’s name at Lender or in a deposit
account or accounts at another institution covered by an account control
agreement in favor of Lender Cash Equivalents owned by Borrower having a fair
market value of not less that $25,000,000.00 (“Cash Equivalent Deposit
Requirement”);

 

WHEREAS, Borrower failed to comply with the Cash Equivalent Deposit Requirement,
which constituted an Event of Default under the Agreement (“Cash Equivalent
Deposit Requirement Event of Default”), which Event of Default had occurred and
was continuing on November 5, 2003;

 

WHEREAS, Lender delivered a letter to Borrower on November 5, 2003, stating that
the Cash Equivalent Deposit Requirement Event of Default had occurred and was
continuing, and gave a Notice of Exclusive Control to the Securities
Intermediary under the Securities Account on that date based on the Cash
Equivalent Deposit Requirement Event of Default;

 



--------------------------------------------------------------------------------

WHEREAS, Borrower seeks to have Lender waive the Cash Equivalent Deposit
Requirement Event of Default and release its Notice of Exclusive Control on the
Securities Account;

 

WHEREAS, the value of the Collateral owned by Borrower currently pledged to
Lender to secure the Obligations exceeds the amount of the outstanding
Obligations owed by Borrower to Lender;

 

WHEREAS, Lender is willing to waive the Cash Equivalent Deposit Requirement
Event of Default and release its Notice of Exclusive Control on the Securities
Account under the terms and conditions set forth below;

 

NOW, THERFORE, IT IS AGREED THAT:

 

  1. Definitions. Unless otherwise indicated, words and terms which are defined
in the Agreement shall have the same meaning where used herein.

 

  2. Waiver of Cash Equivalent Deposit Requirement Event of Default and Release
of Notice of Exclusive Control. Upon this Amendment becoming effective, Lender
waives the Cash Equivalent Deposit Requirement Event of Default. Upon this
Amendment becoming effective, Lender shall remove its Notice of Exclusive
Control on the Securities Account.

 

  3. Amendments.

 

  a. The definition of “Deposit Account” in the Agreement is amended to read as
follows:

 

Deposit Account – any demand, time, savings, passbook, money market or similar
account now or hereafter maintained by or for the benefit of Borrower with an
organization that is engaged in the business of banking including a bank,
savings bank, savings and loan association, credit union and trust companies
(including but not limited to Account No. 1892-18825-9 maintained by Borrower
with Lender), and all funds and amounts therein, whether or not restricted or
designated for a particular purpose.

 

b. The definition of “Revolving Loan Maturity Date” in the Agreement is amended
to read as follows:

 

Revolving Loan Maturity Date – April 30, 2004.

 

c. The first paragraph of Section 1.1.1 in the Agreement is amended to change
the Maximum Revolving Amount from $15,000,000.00 to $5,000,000.00.

 

d. Section 7.1 of the Agreement is deleted and replaced by the following:

 



--------------------------------------------------------------------------------

7.1 Balance in Comerica Bank Account No. 1892-18825-9 (“Account No.
1892-18825-9”). Borrower shall at all times maintain on deposit with Lender in
Account No. 1892-18825-9 cash owned by Borrower in the sum of not less than
$6,000,000.00, plus any additional amount which Borrower has agreed, or may
agree in the future, shall be in Account No. 1892-18825-9 to secure any
obligation owing by Borrower to Lender. Borrower acknowledges that, in
connection with Borrower’s request that Lender issue an irrevocable standby
letter of credit in the amount of $700,000.00 for the benefit of Entrust, Inc.
(which Lender issued on June 20, 2003 as Irrevocable Standby Letter of Credit
No. 582761-43), Borrower agreed to maintain $700,000.00 on deposit in Account
No. 1892-18825-9 to secure Borrower’s obligations to Lender. Lender may refuse
to allow any withdrawals by Borrower from Account No. 1892-18825-9.

 

  e. Section 7.2 of the Agreement is deleted.

 

  4. Continued Validity of Agreement. Except as amended by this Amendment, the
Agreement and all security agreements, guaranties, and other documents executed
by Borrower with or in favor of Lender (collectively referred to as “Loan
Documents”), shall continue in full force and effect as originally constituted
and are ratified and affirmed by the parties hereto. Each reference in the
Agreement or in the other Loan Documents to the Agreement shall mean the
Agreement as amended hereby unless the context otherwise requires. This
Amendment and the Agreement shall be read as one document.

 

  5. Authorization. Each party hereto represents to the other that the
individual executing this Amendment on its behalf is the duly appointed
signatory of such party and that such individual is authorized to execute this
Amendment by or on behalf of such party and to take all action required by the
terms of this Amendment.

 

  6. When Amendment is Effective. This Amendment shall be deemed binding and
effective when:

 

  a. This Amendment is executed by Borrower and Lender;

 

  b. Roxio CI Ltd. Acknowledges and consents to this Amendment by signing where
indicated below; and

 

  c. Borrower has on deposit in Account No. 1892-18825-9 not less than
$6,700,000.00 owned by Borrower.

 

  7. Captions. Section headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Amendment.

 



--------------------------------------------------------------------------------

  8. No Novation. This Amendment is not intended to be, and shall not be
construed to create, a novation or accord and satisfaction, and, except as
otherwise provided herein, the Agreement shall remain in full force and effect.

 

  9. Severability. Each provision of this Amendment shall be severable from
every other provision of the Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

  10. Entire Agreement. This Amendment constitutes the entire agreement by and
between Borrower and Lender with respect to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, communications,
discussions and agreements concerning such subject matter.

 

  11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.

 

COMERICA BANK,

Successor-by-Merger to Comerica Bank-

California

     

ROXIO, INC.,

a Delaware corporation

By:   /s/    Todd Robertson       By:   /s/    R. Elliot Carpenter    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Todd Robertson

Corporate Banking Officer-

Western Division

         

Name    R. Elliot Carpenter

Titile     CFO

 

The undersigned, which has pledged property as security for the loan that is the
subject of the Agreement, acknowledges that Lender has no obligation to provide
it with notice of, or to obtain its consent to, this Amendment. The undersigned
nevertheless has reviewed, and consents to, the above amendment, and
acknowledges that the Pledge Agreement and other documents it has provided with
respect to the Obligations of Borrower under the Loan Agreement and the other
Loan Documents remain fully valid, binding and enforceable against it in
accordance with their terms.

 

ROXIO CI LTD.

By:   /s/    William E. Growney, Jr.    

--------------------------------------------------------------------------------

   

Name    William E. Growney, Jr.

Titile     Secretary

 